 EXHIBIT 10.1

 
FIRST AMENDMENT TO
ISSUER DIRECT CORPORATION
2014 EQUITY INCENTIVE PLAN
 
This First Amendment (the “First Amendment”) to Issuer Direct Corporation 2014
Equity Incentive Plan, as amended from time to time (the “Plan”), is made
effective as of June 10, 2016 (the “Amendment Effective Date”), by Issuer Direct
Corporation, a Delaware corporation (“Issuer Direct”) as set forth below.
 
BACKGROUND
 
WHEREAS, Issuer Direct established the Plan, originally effective as of March
31, 2014, under which Issuer Direct is authorized to grant equity-based
incentive awards to certain employees and service providers of Issuer Direct and
its subsidiaries;
 
WHEREAS, Section 21(a) of the Plan provides that Issuer Direct’s board of
directors (the “Board”) may amend the Plan subject to, in certain circumstances,
the approval of the holders of at least a majority of Issuer Direct’s shares of
common stock;
 
WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby and has obtained the approval by Issuer Direct’s shareholders at Issuer
Direct’s 2016 Annual Meeting the Amendment Effective Date to increase the number
of shares of common stock authorized for grant by 200,000 shares; and
 
WHEREAS, capitalized terms used but not defined herein shall have the same
meaning as set forth in the Plan.
 
NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date as
set forth below:
 
1. The first paragraph of Section 4 of the Plan is hereby deleted and replaced
in its entirety with the following:
 
“The stock subject to options granted under the Plan or grants of Restricted
Shares or Restricted Stock Units shall be shares of authorized but unissued or
reacquired Common Stock. Subject to adjustment as provided in Section 16 below,
the maximum number of shares of Common Stock of the Corporation (“Shares”) which
may be issued and sold under the Plan is 400,000 Shares.”
.
2. Except as set forth above, the Plan shall continue to read in its current
state.
 
IN WITNESS WHEREOF, Issuer Direct has caused the execution of this First
Amendment by its duly authorized officer, effective as of the Amendment
Effective Date.
 
 
 

ISSUER DIRECT CORPORATION
 
 
 
 
 
 
By:  
/s/  Brian R. Balbirnie
 
 
 
Brian R. Balbirnie
 
 
 
Chief Executive Officer

 

 
 
 
